Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice of Appeal
 As discussed with Attorney of Record Steven Link on 18 August 2022, since the response to the outstanding Non-Final Rejection was submitted on the same day as the Notice of Appeal (24 May 2022), the Notice of Appeal is considered defective, according to MPEP §1204.

Drawings
The drawings are objected to because the newly claimed channel and angled deflecting wall should, at least, be identified in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is too short (at 37 words) and must be made longer.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: MPEP § 608 states that, “all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications.” Appropriate correction is required.
Claim Objections
Claims 1, 2, & 12-14 are objected to because of the following informalities:  
in claim 1, line 2, it is recommended to amend “an air inlet” to --at least one air inlet--, in light of “the air inlet… is a plurality of openings” in claim 2 (similarly applies to claims 13-14);
in claim 1, line 10, the phrase “…and directed the air upward” contains inconsistent verb tense and lacks punctuation (e.g. --and direct the air upward, and--);
in claim 1, line 11, “directly” repeats the term “directly:” from line 8, and should be removed;
claim 1, lines 11-14, contain a run-on clause making the claimed limitations difficult to discern; it is recommended to rephrase the term “exit” and provide punctuation between and/or break up clauses;
for claim 2, each set of lines 3-4 & 5-6 recites “a first/second wall of the exterminator housing,” and each should be amended to recite --a first/second wall of the plurality of walls of the exterminator housing--, as interpreted and examined herein; and
for claim 12, MPEP § 608 states that, “all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications.”
Claim 13, lines 8-13, contain a run-on clause making the claimed limitations difficult to discern; it is recommended to provide punctuation between and/or break up clauses. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 & 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 13 both recite “laterally positioned in a channel” as modifying the three-dimensional array of series-connected heating coils; however, it is unclear what “laterally positioned” is in relation to, and what specific components or arrangement of components Applicant views this new phrase to relate to in the instant specification.
Claims 2-7, 10-12, & 14-17 are rejected as ultimately dependent from claims 1 & 13 rejected above. In light of the above objections and rejections, the prior art rejection is as best understood in view of the instant specification.



  



Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, & 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pattison et al. (US 20120233907, “Pattison”) in light of Granger, Jr. (US 2706241, “Granger”).
For Claim 1, Pattison discloses an insect extermination device (the device of Pattison is capable of being used for exterminating insects, as discussed in the title and disclosure; see annotated Fig. 6 for aid in the claim mapping below) comprising: 

    PNG
    media_image1.png
    424
    576
    media_image1.png
    Greyscale
an exterminator housing (the device housing of the heating system 38, clearly illustrated in Figs. 1-6, especially Figs. 5 & 6) having an air inlet (“inlet duct” found in the disclosure starting in [0030], the housing inlet corresponding with 32/36, as illustrated in Fig. 4 and the accompanying description found in [0027]; Examiner notes that the inlet of the housing is mapped to the outlet of the enclosure and vice versa) and an air outlet (30/34, Fig. 4 and as annotated in Fig. 6); 
a heater of a three-dimensional array of series-connected conductor coils positioned proximate to the air outlet (the heater as defined by the three-dimensional array of series-connected conductor coils, annotated in Fig. 6) and laterally positioned in a channel (interpretation one: the coils are at least supported at the top side of the air flow channel formed between the outlet of the pump shroud and the outlet of the device housing; alternative interpretation: the coils extend perpendicularly across the annotated direction of airflow) with an angled deflecting wall (any one of the angled pieces flared outward from the pump shroud or inward to the device housing outlet, see annotated elements 3 in Fig. 6), the three-dimensional array of series-connected conductor coils positioned along a common axis running through the channel and the air outlet (Fig. 6); 
a pump enclosed by a shroud (element 1 in the annotated Fig. 6) and positioned below the heater (at least a portion of the pump 1 extends below the heater coils, and at least a portion of the heater coils extend above the pump) within the exterminator housing powered to directly: 
(a) draw air from outside the exterminator housing into the exterminator housing through the air inlet (“The heater may include a split inlet duct that allows either fresh air or return air to be run through the heater,” [0030]) and direct [[ed]] the air upward (at least a portion of the inlet 2 of the pump is below the outlet of the pump, Fig. 6) and 
(b) [[directly]] force air drawn from outside the exterminator housing through the heater to exit heated air from the exterminator housing through the air outlet such that the air is directed against the deflecting wall and across the three-dimensional array of series- connected conductor coils and along the common axis through the air outlet (the air taken in to the device housing through intake 32/36 is pumped through pump 1, the air exits the pump and contacts: at least one of angled deflecting walls 3 and the heating coils, before exiting the housing). 
Pattison is silent to a user gripping handle to hold and manipulate direction of the heated air through the air outlet to a targeted area.
	However, Pattison discloses the intention that the invention is capable of reuse, [0026].
Granger, like prior art above, teaches an electric heater (title, disclosure), further comprising a housing (Fig. 1) further comprising a user gripping handle (60) to hold (a user may hold the handle, Col. 3, lines 59-63) and manipulate direction of the heated air through the air outlet to a targeted area (by moving the entire device housing, using the handle 60, the user chooses/designates a targeted area).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the reusable device of Pattison with the handle mounted on the top of the housing as taught by Granger, in order to avoid damage caused by gripping or carrying the housing by portions not strong enough to support the weight of the housing (i.e. outlet and inlet ports, for non-limiting example). Such a modification further avoids physical harm to the user by accidentally touching a hot element.
For Claim 2, Pattison, in view of Granger, discloses the insect extermination device according to claim 1, and Pattison further discloses wherein: 
(a) the exterminator housing has a plurality of walls (the walls of the device housing; in order to function as intended, the device housing must be enclosed by walls on at least six sides of the cube, Figs. 5-6) forming an air retention space (the interior of the device housing, discussed above), and
 (c) the air outlet of the exterminator housing is a single opening in a second wall of the exterminator housing (annotated in Fig. 6 above).
Granger further teaches further comprising air inlet of the exterminator housing is a plurality of openings in a first wall of the exterminator housing (“Air drawn from without the case through the louvers 23 of the top wall and the louvers 24 of the side walls is blown past the heater coils 42 and then out of the case through the louvers 25 and 26 of the end wall 16 and also through the louvers 23a of the top wall by a fan 43 mounted on the shaft 44 of a motor 45,” Col. 2, lines 34-39 and as illustrated in Figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to further modify the wall containing the air inlet of the device housing of Pattison with the plurality of openings as taught by Granger, in order to provide the desired amount of ventilation and airflow, while also blocking debris from entering and damaging the machine, yielding predictable results.
For Claim 3, Pattison, in view of Granger, discloses the extermination device according to claim 2, and Pattison further discloses wherein a third wall of the exterminator housing (the wall behind the pump 1 & shroud 2 in annotated Fig. 3) has a second plurality of openings (the apertures clearly illustrated in the upper right corner and one aperture illustrated just behind the outlet of the pump, Fig. 6) through which air from outside the exterminator housing is drawn into the air retention space (apertures allow ventilation movement of air through the sidewalls, as needed).
For Claim 11, Pattison, in view of Granger, discloses the insect extermination device according to claim 1. 
Pattison and Granger are silent to wherein the ratio of the total cross-sectional area of the air inlet to the total cross-sectional area of the air outlet is approximately 6.4:1.
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the ratio of the cross-sectional area of the air inlet to the total cross-sectional area of the air outlet of Pattison, in view of Granger, with approximately 6.4:1 depending on user’s preferences, the desired air-to-fuel rate, or the size of the enclosure and the elements contained therein, in order to allow a desire flow of air into the enclosure, since Applicant has not disclosed the claimed ratio is for any particular purpose or benefit.
For Claim 16 (addressed out of numerical order due to claim dependency), Pattison, in view of Granger, discloses the insect extermination device according to claim 6, and Granger further teaches an electric heater (title, disclosure), further comprising exterminator housing has a top wall to which handle (60) is secured (Fig. 1).

For Claim 13, Pattison discloses an insect extermination device (the device of Pattison is capable of being used for exterminating insects, as discussed in the title and disclosure) comprising:
an exterminator housing (the device housing of the heating system 38, clearly illustrated in Figs. 1-6, especially Figs. 5 & 6) having:
(a) a first side wall having a first air inlet (“inlet duct” found in the disclosure starting in [0030], the housing inlet corresponding with 32/36, as illustrated in Fig. 4 and [0027]; the first side wall being omitted for Fig. 6), 
(b) a front wall having an air outlet (the outlet extending through the front wall, annotated in Fig. 6), 
(c) a second air inlet (“a split inlet duct that allows either fresh air or return air to be run through the heater” [0030]); 
a shroud (1) positioned in the exterminator housing and enclosing a pump drawing air in from the first air inlet and the second air inlet [0030]; 
a heater positioned in the exterminator housing and above the shroud (at least a portion of the pump 1 extends below the heater coils, and at least a portion of the heater coils extend above the pump), the flow of air travels directly from the pump and across a three-dimensional array of series-connected heating coils that are in proximity to the air outlet (the 3D array is close to the outlet, Fig. 6) and laterally positioned along a common axis running through the air outlet such that the air is directed across the three-dimensional array of series-connected conductor coils and along the common axis through the air outlet (interpretation one: the coils are at least supported at the top side of the air flow channel formed between the outlet of the pump shroud and the outlet of the device housing; alternative interpretation: the coils extend perpendicularly across the annotated direction of airflow).
Pattison is silent to a second side wall having the second air inlet, and the heater coils being contained within a heater housing.
Granger, like prior art above, teaches an electric heater (title, disclosure), further including 
a casing with two side walls having a plurality of inlets extending therethrough (“Air drawn from without the case through the louvers 23 of the top wall and the louvers 24 of the side walls is blown past the heater coils 42 and then out of the case through the louvers 25 and 26 of the end wall 16 and also through the louvers 23a of the top wall by a fan 43 mounted on the shaft 44 of a motor 45,” Col. 2, lines 34-39 and as illustrated in Figure 5), and
a heater housing (heater assembly 27, Fig. 1) containing heater coils (a three-dimensional array of series-connected conductor coils 42 are held within the housing 27, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to further modify an additional wall of the device housing of Pattison with a plurality of inlet openings as taught by Granger, in order to provide the desired amount of ventilation and airflow, while also blocking debris from entering and damaging the machine, yielding predictable results.
It would have been further obvious to modify the heater of Pattison by providing the coils in an insulated housing as further taught by Granger, in order to further protect the internal components of the device from thermal damage, for non-limiting example.
For Claim 14, Pattison, in view of Granger, discloses an insect extermination device according to claim 13, and the resulting combination further teaches wherein:
(a) the air inlet in the first side wall is a first plurality of openings (the louvres in the other of the two side walls, as discussed in the rejection of Claim 13 above, Granger), 
(b) the air inlet in the second side wall is a second plurality of openings (as modified above, Pattison in view of Granger), and 
(c) the air outlet in the front wall is a single opening (Pattison, annotated Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to further modify the inlet of the first wall of the device housing of Pattison with a plurality of inlet openings as taught by Granger, in order to provide the desired amount of ventilation and airflow, and avoid suction caused by more airflow from one side/input, while also blocking debris from entering and damaging the machine, yielding predictable results.
For Claim 15, Pattison, in view of Granger, teaches the insect extermination device according to claim 14, wherein the ratio of the total cross-sectional area of the first plurality of openings in the first side wall and the second plurality of openings in the second wall to the total cross-sectional area of the air outlet is approximately 6.4:1.
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the ratio of the total cross-sectional area of the first plurality of openings in the first side wall and the second plurality of openings in the second wall to the total cross-sectional area of the air outlet of Pattison, in view of Granger, with approximately 6.4:1 depending on user’s preferences, the desired air-to-fuel rate, or the size of the enclosure and the elements contained therein, in order to allow a desire flow of air into the enclosure, since Applicant has not disclosed the claimed ratio is for any particular purpose or benefit.
For Claim 17, Pattison, in view of Granger, discloses the insect extermination device according to claim 14, and Granger further discloses: 
(a) further including a handle (60), and 
(b) wherein the exterminator housing has a top wall to which the handle is secured (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the reusable device of Pattison with the handle mounted on the top of the housing as taught by Granger, in order to avoid damage caused by gripping or carrying the housing by portions not strong enough to support the weight of the housing (i.e. outlet and inlet ports, for non-limiting example). Such a modification further avoids physical harm to the user by accidentally touching a hot element.
Claims 4, 5, & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pattison, in view of Granger, as applied to claims 1-3, 11, & 13-17 above, and further in view of Rampe (US 4103146).
For Claim 4, Pattison, in view of Granger, discloses the insect extermination device according to claim 3.
The above-modified reference is silent to further including a plurality of screens individually covering each of the openings in the first wall of the exterminator housing and the openings in the third wall of the exterminator housing.
Rampe, like prior art above, teaches a heating device (title, disclosure), further comprising further including a plurality of screens (each of the fours side walls 151, 153 protecting the air intake).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the first and third sidewalls of Pattison, in view of Granger, with screens over the openings contained in each as taught by Rampe, such that one screens covers the openings in the first wall and another screen covers the openings in the third wall, the walls being covered individually. Such a modification would have been obvious in order to protect the fragile internal elements of the pump from unnecessary debris, yielding a predictable, longer lasting, pump motor.
For Claim 5, Pattison, in view of Granger, discloses the insect extermination device according to claim 4, and Pattison further discloses further including a sleeve (duct 43) fixed to the second wall of the exterminator housing and aligned with the air outlet (Figs. 1-6).
For Claim 7, Pattison, in view of Granger, discloses the insect extermination device according to claim 4, and Granger further discloses further including a heater housing (heater assembly 27):
	(a) within the exterminator housing (of Fig. 1),
	(b) containing the heater (a three-dimensional array of series-connected conductor coils 42 are held within the housing 27, Fig. 2), and
	(c) into which air drawn through the openings in the first wall of the exterminator housing and the openings in the third wall of the exterminator housing enters and from which heated air exits through the air outlet (“The louvers in the case are provided to permit air to be drawn through the louvers 23 of the top walls and the louvers 24 of the side wall into the case and be expelled, after heating, through the louvers 23a of the top wall and the louvers 25 and 26 of the end wall,” Col. 2, lines 6-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to further modify the heater of Pattison by providing the coils in an insulated housing as further taught by Granger, in order to further protect the internal components of the device from thermal damage, for non-limiting example. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pattison, in view of Granger and Rampe, as applied to claims 4, 5, & 7 above, and further in view of Dorendorf et al. (US 20090025794, “Dorendorf”).
For Claim 6, the above-modified reference teaches the insect extermination device according to claim 5.
The above-modified reference is silent to further including an insulation surrounding the sleeve.
	Dorendorf, like prior art above, teaches an air heating device (title, disclosure), further contemplating thermal insulative materials [0043].
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify at least the outlet sleeve of the above-modified reference with insulation as taught by Dorendorf, in order to conserve the most heat possible for directing to the targeted area, and avoid damage to at least the sleeve, yielding a predictable, longer-lasting and reusable, device.

Claims 10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pattison, in view of Granger and Rampe, as applied to claims 4, 5, & 7 above, and further in view of Kimura et al. (US 5282334, “Kimura”).
For Claim 10, Pattison, in view of Granger, discloses the insect extermination device according to claim 7, and Pattison contemplates a power source for the apparatus (Col. 5, lines 44-50).
Pattison, in view of Granger, is silent to further including a receptacle electrically connected to the pump and to the heater and adapted to receive an electrical power cord.
Kimura, like prior art above, teaches an insect extermination device (title, disclosure), further comprising a receptacle (30) electrically connected to pump (27) and to heater (25) and adapted to receive an electrical power cord (15).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the power source of Pattison, in view of Granger, with the fuse and socket arrangement as taught by Kimura, in order to avoid overloading, and resulting electrical damage, to the components of the system, due to normal power fluctuations in the power grid, yielding predictable results.
For Claim 12, the above-modified reference teaches the insect extermination device according to claim 10, and Pattison further discloses wherein the insect extermination device has a set temperature of 160 degrees F (160 degrees Fahrenheit is contemplated within the embodiments disclosed in [0034]).
The above-modified reference is silent to air flow of approximately 70 cubic feet per minute.
Since the disclosure of Pattison contemplates the temperature control of an enclosure of 6-800 ft3, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the device of Pattison in view of Granger with the ability to handle air at a rate of ~70ft3/minute, in order to heat the contained air at the desired rate [0034, Pattison]. Such a modification would have been further obvious since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s arguments with respect to claims 1-7 & 10-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Special attention is drawn to the disclosures of US 2151140 A, US 1644595 A, US 2843718 A, US 2151140 A, US 20020076213 A1, US 20120233907 A1, US 4103146 A, US 5282334 A, and US 20140075776 A1 for disclosing one or more elements in common with the instant disclosure. The remaining references cited establish the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643